 WAYLAND DISTRIBUTING COMPANYWayland Distributing Company,Inc., andC. G. Way-land & Son,Inc. and Teamsters Freight EmployeesLocalUnion No. 480,affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, Petitioner.Case 26-RC-4394October 19, 1973DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpona petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended,a hearingwas held before Hearing Officer William K. Harvey.Following the close of the hearing,the Regional Di-rector for Region 26 transferred the case to the Boardfor decision.Subsequently,the Employers filed a briefwith the Board.By order of the Board dated March21, 1973,the record was reopened for further hearing.A further hearing was held onApril 13,1973. Thereaf-ter, the Employers fileda brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds thattheyare freefrom prejudicial error.They are herebyaffirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of theAct anditwill effectuate the pur-poses of the Act to assert jurisdiction herein.2.ThePetitioner is a labor organization claimingto represent certain employees'of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and(7) of the Act.4.The parties stipulated that Wayland Distribut-ing Company,Inc., is an Alabama corporation en-gaged in interstate transportation of mail and derivesin excess of $50,000 gross annual revenue from suchinterstate shipments pursuant to contracts with theUnited States Postal Service.The parties further stip-ulated thatC. G. Wayland &Son, Inc.,is an Alabamacorporationwith employees located in Nashville,Tennessee,and other States and is engaged in thebusiness of processing empty mail equipment pur-suant to contracts with the U. S. Postal Service andthat it derives in excess of $50,000 gross annual reve-nue from such contracts.493The Petitioner requests a unit consisting of all driv-ers employed by Wayland Distributing Company,Inc., who reside in the Nashville, Tennessee, area andall drivers and mailbag handlers employed by C. G.Wayland & Son at its Nashville, Tennessee, location,excluding all office clerical employees, salesmen,guards, and supervisors as defined in the Act. Alter-natively, the Petitioner seeks separate units, one con-sistingof all drivers ofWaylandDistributingCompany, Inc., in the Nashville area, and the otherconsisting of drivers and mailbag handlers employedat the Nashville location of C. G. Wayland & Son,Inc. The Employer's position is that the overall unitrequested by the Petitioner is inappropriate as theNashville facilities of the two Companies are not op-erated as a single integrated enterprise. The Employeralso contends that the alternate units requested by thePetitioner are inappropriate as there is integrated con-trol and supervision of all employees of each Employ-er in Nashville and other cities by that Employer'scentral office located in Birmingham, Alabama.Wayland Distributing Company, Inc., has its prin-cipal office and repair shop in Birmingham, Alabama.It employs approximately 74 full-time and 18 part-time drivers domiciled in Birmingham, Montgomery,andMobile,Alabama;Chattanooga,Knoxville,Memphis, and Nashville, Tennessee; Jackson, Missis-sippi;New Orleans, Louisiana; Rome, Georgia; St.Louis, Missouri; Washington, D.C.; Columbia, SouthCarolina; and Jacksonville, Florida. With the excep-tion of the terminals located in Jacksonville, Jackson,and Mobile, the drivers receive their dispatch ordersdirectly from the Employer's Birmingham office.There are three drivers stationed in Nashville, whodrive from Nashville to St. Louis and return to Nash-ville.There is no terminal manager in Nashville, andthe day-to-day direction of the Nashville operation isdone through the Birmingham office, which also isresponsible for hiring, firing, and disciplining the driv-ers. There is some temporary interchange among thevarious terminals of Wayland Distributing Company,Inc., although C. G. Wayland, the Employer's presi-dent, could not recall any time when a Nashville driv-er was transferred to another city to make a run. Thewages are determined in the contracts with the PostalService.C. G. Wayland & Son, Inc., maintains an office andwarehouse in Nashville, where approximately onedriver, three warehouse employees, and a warehousemanager are employed. The warehouse manager hasthe authority to hire temporary help and may dis-charge employees. Mrs. Wayland is responsible forthe hiring of permanent employees. The driver for C.G. Wayland & Son, Inc., picks up empty mailbags atthe post office terminal and takes them to the ware-206 NLRB No. 57 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse, where they are sorted and repacked. Thereaf-ter, either a direct mailbag service will pick them upor the mailbags are shipped back to the post officeterminal by a C. G. Wayland & Son, Inc., driver. Inaddition to the Nashville location, C. G. Wayland &Son, Inc., maintains warehouses in Birmingham, Ala-bama; Memphis, Tennessee; Omaha, Nebraska; andHouson, Texas, with each warehouse performing sim-ilar functions under the direction of its own manager.Both companies are owned by the same family. C.G. Wayland is the majority stockholder and presidentofWayland Distributing Company, Inc., and servesas vice president of C. G. Wayland & Son, Inc. Mrs.Wayland is president of C. G. Wayland & Son, Inc.The companies are both headquarteredin Birming-ham, Alabama, but maintain separate offices, with theoffices of C. G. Wayland & Son, Inc., maintained attheWayland home.The warehouse location in Nashville, which con-sistsof a 10,000-square-foot building and approxi-mately 1 acre of surrounding parking space, is ownedby C: G. Wayland, who leases the property to C. G.Wayland & Son, Inc. The Wayland DistributingCompany, Inc., drivers park the tractors on the lotbehind the warehouse, and occasionally tractors, areinterchanged between the two companies. When thewarehouse is open, the Wayland Distributing Compa-ny, Inc., drivers are required to punch the same time-clock used by the C. G. Wayland & Son, Inc.,employees. One driver of Wayland Distributing Com-pany, Inc., has access to the warehouse after hours,and Wayland Distributing Company,Inc., stores tiresin the warehouse. Wayland Distributing Company,Inc., pays no rental fee to C. G. Wayland & Son forstorage privileges or parking its vehicles.Although the Employer contends that Mrs. Way-land has no active part in the management of Way-land Distributing Company, Inc., the record revealsthatMrs.Wayland instructed a driver of WaylandDistributing Company, Inc., to use the timeclock inthe warehouse, and hired another employee for Way-land Distributing Company, Inc. In addition, a drivertestified that theWayland Distributing Company,Inc., drivers receive most of their instructions fromMrs. Wayland.Wayland testified that there were no transfers be-tween the two companies, although he stated that inan emergency situation it would be possible for aWayland Distributing driver to work for C. G. Way-land & Son.In view of the common ownerships of the two com-panies, the common use of the Nashville facility, thecontrol exercised by Mrs. Wayland over both compa-nies,the interchange of tractors, and the occasionaltemporary transfer of Wayland Distributing driversto C. G. Wayland & Son, we find that the two compa-niesare operated as a single employer.'We further find that a unit limited to theEmployer's Nashville operations is appropriate: Al-though Mrs. Wayland regularly visits the Nashvillewarehouse, it is clear that the day-to-day operationsof the warehouse are the responsibility of the ware-house manager, who has the authority to hire tempo-rary employees, as well as the authority to disciplineand discharge.Finally, we shall include the Wayland Distributingtruckdrivers in the unit along with the drivers andmailbag handlers of C. G. Wayland & Son. We notethat the Wayland Distributing truckdrivers are underseparate immediate supervision from the C. G. Way-land & Son employees, and there is no interchangebetween the two groups except as heretofore stated.Nevertheless, it is well established that where,as here,a labor organization is willing, and seeks, to representthe truckdrivers in a plantwide unit, even though theymay be away from the warehouse most or all of thetime and do little or no work in the warehouse, we findthat truckdrivers have a sufficient community of in-terest with the warehouse employees to warrant in-cluding them in such a unit .2Accordingly, we find that the following unit is ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All drivers employed by Employer Wayland Distri-buting Co., Inc., who reside in the Nashville, Tennes-see,area and all drivers and mailbaghandlersemployed by Employer C. G. Wayland & Son, Inc.,at its Nashville, Tennessee, location, excluding all of-fice clerical employees,salesmen,guards, and super-visors as defined in the Act.[Direction of Electionand Excelsiorfootnote omit-ted from publication.]CHAIRMAN MILLER,dissenting,Upon finding that C. G. Wayland & Son, Inc., andWayland Distributing Company, Inc., are commonlyowned, commonly managed, exchange employeesand equipment, and share a facility in Nashville, myuSeeN.L.R Bv. EliasBros Big Boy,Inc,325 F.2d 360 (C A. 6, 1963). SecalsoDohrmann CommercialCompanyand DohrmannHotel Supply Co,127NLRB205. Our conclusion is based onspecificunrebutted evidence.Unlikeour dissenting colleague,we can perceive no basis for either ignoring orplacing little confidence in such uncontradicted testimony. Indeed,Mr. Way-land was the only witness who testified for the Employer,and he didnot denythatthere was interchangeof employeesbetween the two companies.In fact,as noted above,he testified that it wouldbe possible in an emergency for aWaylandDistributingdriver to work for C G. Wayland andSon, but theconverse would not betrue.In addition,Wayland furtherstated that thiswouldnot bedone in a normal situation, other than an emergency. In ouropinion, the implication is clear that such interchange has occurred in thepast.This interchange should not be confused with the lack of permanenttransfers, aswas apparently done by ourdissenting colleague.2Mark Oxygen Company ofAlabama,147 NLRB 228 WAYLAND DISTRIBUTING COMPANY495colleaguesconclude that the two companies are oper-atedas a singleemployer. In my view, the recordreflects no more than common ownership of two inde-pendently operated and functionally unrelated com-panies.There is no dispute that the two companies arefunctionally separate. One (C. G. Wayland) sorts andpackages empty mailbags: The second (Wayland Dis-tributing) hauls mail and performs no hauling func-tion for the mailbag service rendered by the first.My colleagues find, however, that the two compa-niesare commonly managed. This finding is basedupon what my colleagues consider to be persuasivetestimony relating to Mrs. Wayland's participation inthe operation of Wayland Distributing. But examinedmore closely, this testimony indicates only that Mrs.Wayland hired one employee, relayed dispatch in-structions, and told one employee to use the timeclockat the C. G. Wayland & Son warehouse. The isolatedinstance of the one hire would hardly suffice, in myopinion, to establish that Mrs. Wayland regularly par-ticipated in the management of Wayland DistributingCompany. Nor am I inclined to place much confi-dence in the testimony of one employee that he hadreceived dispatch instructions from Mrs.Wayland.The Wayland Distributing Company employs threefull-time dispatchers, and in view of the testimonythat Mrs. Wayland is rarely in Wayland Distributing'soffices, it is difficult to believe that she performs dis-patching services for that company. In any event, thistestimony conflicts with other record testimony thatMrs. Wayland exerts no control over the affairs ofWayland Distributing, which latter testimony I findto be more consistent with other evidence recited be-low and the reasonable inferences flowing therefrom.I note that Mrs. Wayland owns no stock in Way-land Distributing, has rarely visited the offices of thatcompany (and only socially on those infrequent occa-sions), and clearly devotes her energies to thesuccess-ful operation of C. G. Wayland & Son (a task whichobviously occupies a substantial portion of her time).'Although my colleagues conclude that there is oc-casional temporary, transfer of Wayland Distributingdrivers to C. G. Wayland & Son, I can find no evi-dence in the record to establish that such transfershave ever taken place. The most that can be found inthe record is testimony that in an emergency such atransfermayoccur, although no such emergency hasyet arisen. I am unwilling to presume that such specu-lation will ever become an accurate prediction. Rath-er, I must conclude thatsinceno transfers haveoccurred in the last 6 years, none are likely to occurin the foreseeable future.As to interchange of equipment, the record indi-cates that an employee of C. G. Wayland & Son testi-fied that he occasionally used a tractor of WaylandDistributing. He was unable to explain how he knewthe tractor belonged to Wayland Distributing. Thistestimony was contradicted by the testimony of C. G.Wayland. In addition, Wayland testified that no extratractors ofWayland Distributing were stationed inNashville except during the Christmas rush. The trac-tors used by the drivers in Nashville came in fromother runs, so that the tractors were in continuousoperation. This testimony was corroborated to someextent by a Wayland Distributing driver who testifiedthat he usually picked up a tractor brought in by aBirmingham driver. In light of the record as a whole,Iam convinced that there is no significant inter-change of equipment.What my colleagues refer to as common use of theNashville facility amounts to little more than evidencethat a few courtesies have, as a matter of convenience,been extended by C. G. Wayland & Son to WaylandDistributing Company. For example, Wayland Distri-buting drivers may, on occasion, record their time byuse of the C. G. Wayland & Son timeclock during thehours the warehouse is open. Since the warehousehours have little correspondence to the drivers' sched-uled runs, it appears that the drivers would use thetimeclock only 25 percent of the time. It is also a factthat these drivers regularly have their times marked,by timeclock or otherwise, at the post office, thusclearly indicating that usage of the timeclock is a mat-ter of convenience rather than a factor to be givenserious weight in determining control. C. G. Wayland& Son also allows Wayland Distributing to store tiresin the warehouse and park tractors in the lot .4 Asnoted above, one tractor may be parked at the lotduring the Christmas rush but normally no tractorsare parked there. It is also significant that WaylandDistributing regularly parks several trailers at the postoffice in Nashville. And Wayland Distributing hassimilar arrangements with other unrelated companiesfor parking, use of timeclocks, etc. I cannot agree withmy colleagues that Wayland Distributing's limiteduse of the C. G. Wayland & Son warehouse is substan-tial enough to be deemed a persuasive indication thatthe two companies are operated as one.Not only do I disagree with my colleagues' findingsthat there is sufficient evidence that the two compa-nies are operated as a single employer, I also findample evidence that the two companies are operatedindependently. Each company has separate board of4It is not clear that C G Wayland & Son has any exclusive propertyinterest in the lot surrounding the warehouse.C. G Waylandowns the land3 There is no contention that her husband, Mr. Wayland, plays any activeindividually and testified that he leased only the warehouse and not therole whatever in the management or operations of that company.surrounding land to C G. Wayland & Son, Inc. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectors meetings, separate offices, separate payrollsand employee benefit programs, separate personnelpolicies, and separate management. The two compa-nies are functionally unrelated. And there is no ex-changeofassetsoremployeesbetween thecorporations. I therefore find the evidence insufficientto establish, under existing precedent, that these twocompanies are operated as a single employer.' Thatbeing the case, I find no basis for the majority's find-ing that a combined unit of the employees of C. G.Wayland & Son and the drivers of Wayland Distri-buting Company stationed in Nashville is appropri-ate.But even if I were to accept the premise that thesetwo companies operate as a single employer, I couldnot agree that the Wayland Distributing drivers haveany community of interest with the employees of C.G. Wayland & Son.The Wayland Distributing drivers have no supervi-sor in Nashville. All instructions and supervisioncome from Birmingham. They drive 10-hour runs be-tween Nashville and St. Louis, and other runs be-tweenNashville and Birmingham. According toFederal regulation, these drivers cannot drive morethan 70 hours inan 8-day period. Drivers stationed inSt. Louis share the St. Louis-Nashville run, and driv-ers in Birmingham share the Birmingham-Nashvillerun.C. G. Wayland employees work exclusively in theNashville warehouse between the hours of 7:30 a.m.and 3:30 p.m. One employee also drives a truck be-tween the warehouse and the Nashville post office.These employees are under the immediate supervision5 SeeGeraceConstruction, Inc.,193 NLRB 645, and thecases citedthereinof the warehouse manager located in Nashville.It is apparent that C. G. Wayland employees andWayland Distributing employees have minimal con-tact with each other as they work separate hours un-der different conditions and supervision in differentlocations.This case is completely distinguishable fromMarksOxygen Company of Alabama,147NLRB 228, onwhich my colleagues rely. In that case truckdriversdelivered products manufactured by plant employeesin trucks loaded by plant employees. All the plantemployees participated in the same commercial ven-ture whose success or failure depended to some extentupon their combined efforts and had a direct effect ontheir employment. The inclusion of the truckdriversthere in a plantwide unit was related to the generalemployee community of interest. The same cannot besaid here. The employment of Wayland DistributingCompany drivers in Nashville is completely unrelatedto the existence of C. G. Wayland & Son. Nor is thesuccess or failure of C. G. Wayland & Son, Inc., at alldependent upon the efforts of the employees of Way-land Distributing Company. Since the truckdrivers ofWayland Distributing do not possess even this mini-mal degree of community of interest with the employ-ees of C. G. Wayland & Son, the only appropriate unitpetitioned for consists, as I see it, of the C. G. Way-land & Son employees located in Nashville. I wouldso find .66 I do not believe that the record testimonyis sufficientto find that a unitof drivers employed by Wayland Distributing Company inNashville consti-tutes a separateappropriateunit It appearsthat the Nashvilledrivers arecentrally dispatched from Birmingham, along with other drivers of WaylandDistributing's overall mailhauling system who do notoperate out of separateterminalsThus there is little record evidenceto demonstratewhy the Nash-ville group has any realseparatecommunityof interestjustifyinga separateunit. I would therefore dismiss the petition as it appliesto the WaylandDistributingCompany's Nashville employees.